            Case 8:20-cv-01903-GJH Document 17 Filed 06/14/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


ANTWAN HAYWOOD CURTIS,                              *

        Plaintiff,                                  *
v.                                                              Case No.: GJH-20-1903
                                                    *
DPSCS,
WARDEN CASEY CAMPBELL,                              *
LT. BILAL AHMED,
WEXFORD HEALTH SOURCE, INC.                         *
WARDEN RICHARD R. GRAHAM, JR.
                                                    *
        Defendants.
                                                    *
*       *       *        *       *       *      *       *       *      *       *       *         *

                                                ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is ordered by the

United States District Court for the District of Maryland that:

     1. The Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for Summary
        Judgment filed by Defendants Department of Public Safety and Correctional Services
        (“DPSCS”), Warden Case Campbell, Lieutenant Bilal Ahmed, and Warden R. Graham,
        Jr., ECF No. 12, is GRANTED, in part, and DENIED, in part;

             a. Defendants’ Motion is GRANTED as to Plaintiff’s § 1983 and Americans with
                Disabilities Act claims; and

             b. Defendants’ Motion is GRANTED, in part, and DENIED, in part, as to
                Plaintiff’s Section 504 Rehabilitation Act claim;

                      i. Defendants’ Motion is GRANTED as to Plaintiff’s Section 504
                         Rehabilitation Act claim to the extent that claim is brought against
                         Defendants Ahmed, Campbell, and Graham;

                     ii. Defendants’ Motion is GRANTED as to Plaintiff’s Section 504
                         Rehabilitation Act claim to the extent that claim is based on Plaintiff’s
                         confinement at Western Correctional Institution; and

                     iii. Defendant’s Motion is DENIED as to Plaintiff’s Section 504
                          Rehabilitation Act claim to the extent that claim is brought against
     Case 8:20-cv-01903-GJH Document 17 Filed 06/14/21 Page 2 of 2



                  Defendant DPSCS based on Plaintiff’s confinement at Jessup Correctional
                  Institution or at Roxbury Correctional Institution;

2. Pursuant to the Court’s authority under 28 U.S.C. § 1915, Plaintiff’s claims against
   Defendant Wexford are DISMISSED;

3. Plaintiff’s request for appointment of counsel, ECF No. 14-1, is GRANTED; and

4. The Clerk SHALL PROVIDE a copy of the foregoing Memorandum Opinion and a
   copy of this Order to Plaintiff and to counsel for Defendants.


                                         __/s/__________________________
                                         GEORGE J. HAZEL
                                         United States District Judge
